ITEMID: 001-4571
LANGUAGEISOCODE: ENG
RESPONDENT: NLD
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: S.N. v. THE NETHERLANDS
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Gaukur Jörundsson;Josep Casadevall
TEXT: The applicant is an Iranian national, born in Teheran in 1969 and, according to the most recent information contained in the file, living in the Netherlands.
He is represented before the Court by Ms C. Fedee-Dreessen, a lawyer attached to the ‘s-Hertogenbosch Foundation for Legal Assistance to Asylum Seekers (Stichting Rechtsbijstand Asiel ‘s-Hertogenbosch) based in Eindhoven.
The proceedings in question in the present case concern the applicant’s application for recognition of his refugee status in the Netherlands.
The following is a summary of the proceedings:
The applicant entered the Netherlands on 2 October 1994 on a valid Iranian passport bearing his own name. A photocopy of the passport was made by the immigration authorities before it was handed back to the applicant. The applicant applied for recognition of his refugee status (or in the alternative, a residence permit on humanitarian grounds) the following day.
According to the report of the interrogation referred to in the following paragraph, the passport contained a Ukrainian visa.
The applicant was interrogated (nader gehoor) by an official of the Immigration and Naturalisation Service (Immigratie- en Naturalisatiedienst) of the Ministry of Justice on 10 October 1994. No lawyer or other assistant was present. The applicant spoke his own language, Farsi, and was assisted by an interpreter.
The applicant stated that the Ukrainian visa had been arranged for him by an acquaintance called M. whose address he did not know. M. was an active member of the Mujahedin organisation, which is illegal in Iran, but the applicant was unable to state particulars on M.’s activities. After arriving at Amsterdam Airport the applicant had given his passport to an assistant of the person who had arranged his journey for him. He had not had to pay for his journey; M. had done that, apparently on the instructions of the Mujahedin.
None of the applicant’s relatives – parents, siblings – had ever been in trouble with the Iranian authorities or with any organisations or groups in Iran. Neither had the applicant himself.
The applicant claimed to be a member of the Mujahedin but held no membership card. His activities in Iran had consisted of writing “code-like slogans” (code-achtige leuzen) on walls, on the instructions of one H. who was his contact with the party. He was unable to explain the meaning of these code-like slogans.
In addition, he had taken part in a demonstration in the town of Qazwin on 14 August 1994 aimed at obtaining provincial autonomy for that locality. This demonstration, in which 300 to 400 persons had participated, had been indirectly organised by the Mujahedin. It had resulted in the wrecking of a public building. The demonstration had been video taped. On 21 September 1994 the applicant’s contact H. had failed to turn up for an appointment and on 24 September 1994 the applicant had gone into hiding.
The applicant had been warned by M. on 30 September 1994 that H. had been arrested and that his (the applicant’s) life would be in danger if H. mentioned him to the authorities.
The applicant had been able to leave Iran on his own passport because M. had contacts who could influence the passport officials via the Mujahedin organisation. M. himself had come to Teheran airport to see the applicant off.
The applicant stated that he had nothing further on which to base his request for recognition of his refugee status. He feared that, if returned to Iran, he would be imprisoned and made to tell the authorities everything he knew about the Mujahedin, after which he would be executed.
The Mujahedin are an organisation outlawed in Iran. It follows a Communist ideology and is opposed to the present Iranian government.
On 26 October 1994 the Deputy Minister of Justice gave a decision refusing the applicant’s applications. Firstly, he did not consider it credible that the applicant had ever been involved in the activities of the Mujahedin, given that he had never held a party card and was unable to explain the code-like slogans which he had allegedly written on walls. The applicant’s participation in the demonstration in Qazwin on 14 August 1994 was in itself not decisive, in view, especially, of the large number of participants and the fact that the applicant was not among its leaders. Secondly, the applicant had been able to return to his home and remain there in perfect safety at least until 24 September; if the Iranian authorities had wanted to prosecute him they would presumably have arrested him immediately. Thirdly, the applicant had left Iran travelling under his own name and on a valid passport which was checked by the authorities at his departure. In view of these circumstances the applicant’s application for recognition of his refugee status was manifestly ill-founded. Finally, no cogent reasons of a humanitarian nature to grant the applicant a residence permit had been suggested, nor were any such reasons apparent.
The applicant lodged an objection (bezwaarschrift) to the Deputy Minister against this decision. In so far as it was directed against the refusal of recognition of his refugee status, against which no objection was possible, the applicant’s objection was transmitted to the Regional Court of The Hague to be dealt with on the basis that it constituted an appeal.
The applicant also applied directly to the President of the Regional Court of The Hague for an interim measure consisting of a decision preventing his expulsion pending the further proceedings.
A single-judge chamber of the Regional Court of The Hague, sitting in Haarlem, dealt with all three of the remedies instituted by the applicant – the objection against the refusal of a residence permit, the appeal against the refusal of recognition of his refugee status, and the application for an interim measure – together. A hearing was held on 19 September 1996. The applicant had not been expelled in the meanwhile.
The Regional Court gave a decision on 11 October 1996. It held that the applicant’s story was not credible, and in so far as it was true, insufficient in any case to grant him recognition of his refugee status. The applicant was not able to provide any information at all about the Mujahedin – an organisation which, in any event, was active mostly outside Iran –, he had never even seen a party card and could not state whether other members had such a card or not, and he was unaware of the meaning of the slogans he had allegedly written on walls; on these grounds it was held unlikely that he had been a member of that organisation. Moreover, the slogans were allegedly intelligible only for a select group, and the applicant had never been arrested in connection with his activities. That H. might betray the applicant was no more than a supposition and had not been substantiated. In so far as the applicant’s fears were based on his participation in the demonstration in Qazwin, it was noted that the applicant had not been able to substantiate his allegation that the authorities were aware of it, and he had moreover not found it necessary to flee until 2 October 1994. He had, moreover, been able to remain at his own home all that time. The objection, the appeal and the application for an interim measure were therefore all dismissed.
